                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


  JAMES MICHAEL FARRELL,
                                                                      Civil Action
                  Plaintiff,                                      No. 17-13585 (RBK)

          v.
                                                                  MEMORANDUM
  WARDEN ORTIZ, et al.,                                          OPINION & ORDER

                  Defendants.

ROBERT B. KUGLER, U.S.D.J.

       This matter comes before the Court by way of Plaintiff’s Amended Complaint.                 On

February 5, 2020, the post office returned mail sent to Plaintiff on or about January 7, 2020, as

undeliverable, as Plaintiff was released or transferred from FCI Fort Dix. (ECF No. 18). Plaintiff

has not contacted the Court in the intervening time to provide an updated address.

       Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any change

in address within 7 days. The Rule further provides that, failure to file such notice “may result in

the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an address

change may result in the outright dismissal of the case for failure to proceed, or an administrative

termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-5005, 2009 WL

2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL 2512916 (D.N.J.

June 23, 2008).

       As the Court does not have a current address for Plaintiff, the matter cannot proceed at this

time. The Court will therefore administratively terminate the proceedings and pending motions,

without prejudice to Plaintiff’s right to reinstate this action by notifying the Court and Defendant(s)
of his new address within 30 days. Failure to provide an updated address within 30 days of the

date of this Order may result in dismissal of this matter for lack of prosecution.

        THEREFORE, it is on this 13th        day of February 2020,

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

matter for failure to comply with Local Civil Rule 10.1(a), without prejudice to reinstatement

should Plaintiff notify the Court of his changed address within thirty (30) days from entry of this

Order; and it is further

        ORDERED that Defendants’ motion for judgment on the pleadings (ECF No. 16), is

TERMINATED without prejudice; and it is further

        ORDERED that failure to comply with this Order may result in the matter being dismissed

for lack of prosecution; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Memorandum Opinion

and Order on Plaintiff at his last known address by regular mail.



                                                      s/Robert B. Kugler
                                                      ROBERT B. KUGLER
                                                      United States District Judge




                                                 2
